SupPREME Court
OF
NEVADA

IN THE SUPREME COURT OF THE STATE OF NEVADA

KIM BLANDINO, No. 84073
Petitioner,

VS.

JOSEPH LOMBARDO, SHERIFF; THE 2
HONORABLE MICHELLE LEAVITT, 7 Ef f [E DB
DISTRICT JUDGE; AND THE -
HONORABLE LINDA MARIE BELL, . JAN 20 2022
CHIEF JUDGE OF THE EIGHTH A BROWN
JUDICIAL DISTRICT COURT, Ba oe oO.
Respondents, DEPUTY CLERK
and

THE STATE OF NEVADA,

Real Party in Interest.

 

 

ORDER DENYING PETITION FOR EXTRAORDINARY RELIEF

This is an original, prose, emergency petition for extraordinary
relief seeking (1) to compel the district court to enter a written order
reflecting the no-contact comments it made during an August 24, 2021,
hearing and (2) to file petitioner’s habeas corpus petition, which apparently
was rejected for filing on January 11, 2022, after pre-filing review pursuant
to a vexatious litigant order.

Having reviewed the petition and supporting documentation,
we are not convinced that our extraordinary and discretionary intervention
is warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991) (recognizing that writ

 

(0) W874 

 

 

 

 

 
Supreme Court
OF
NeEvapa

(0) 19470